DETAILED ACTION
This is in response to the application filed on 06/30/2020 in which claims 1-18 are preserved for examination; of which claims 1 and 15 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting over claims 1-14 of the U.S. Patent No.10,698,935 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Although the claims at issue are not identical, the subject matter claimed in the instant application is anticipated and fully disclosed by U.S. Patent No. US 9,471,656 and is covered by the patent since the patent and the application are claiming common subject matter. For example, as seen in following table, claims 1 and 10 of the U.S. Patent No.10,698,935 disclose all the limitations of claims 1 and 15 of the current application: 



U. S. Patent No. US 10,698,935
1. A method for identification of high-value information in data streams, comprising: at a computer system including a plurality of processors and memory storing programs for execution by the processors: receiving a plurality of filter graphs, each filter graph including a plurality of filter nodes interrelated by a plurality of graph edges, each filter node representing a classification model; performing a continuous monitoring process for a data stream that includes a plurality of posts from a plurality of sources, including: without user intervention, in response to receiving the data stream with the plurality of posts, distributing the plurality of posts to inputs of the plurality of filter graphs; and identifying respective ones of the plurality of posts with high-value information with regard to the respective filter graphs, based on parallel execution of the filter nodes included in the respective filter graphs, by applying predefined criteria with respect to classification models of corresponding filter nodes to the plurality of posts; wherein applying the predefined criteria to a respective post of the plurality of post includes: executing one or more textual filters on text content of the post in accordance with a first of the classification models; and determining whether to tag the post with an identifier of the first classification model or to tag the post as rejected with the identifier of the first classification model based on whether the post is accepted by the first classification model.
1. A method for real-time extraction of high-value information from data streams, comprising: at a computer system including a plurality of processors and memory storing programs for execution by the processors: receiving a plurality of filter graphs, wherein each filter graph represents a mission definition comprising two or more classification models, and each filter graph includes a plurality of filter nodes arranged in a two-dimensional graph defined by a plurality of graph edges; in real time, performing a continuous monitoring process for a data stream that includes a plurality of posts from a plurality of sources, including: without user intervention, in response to receiving the data stream with the plurality of posts, distributing the plurality of posts to inputs of the plurality of filter graphs; and identifying, using a respective mission definition, respective ones of the plurality of posts with high-value information with regard to the respective mission definition, based on parallel execution of the filter nodes included in the respective mission definition, by applying predefined criteria with respect to classification models of corresponding mission definitions to the plurality of posts; wherein applying the predefined criteria to a respective post of the plurality of posts includes: executing one or more textual filters on text content of the post in accordance with a first of the classification models; determining whether the post is accepted by the first classification model based on the executing; in accordance with a determination that the post is accepted by the first classification model, tagging the post with an identifier of the first classification model; and in accordance with a determination that the post is not 

10. A server system configured to automatically identify high-value electronic posts from electronic streams of unstructured data, in real-time, using statistical topic models, comprising one or more processors and memory, the memory storing a set of instructions that cause the one or more processors to: receive a plurality of filter graphs, wherein each filter graph represents a mission definition comprising two or more classification models, and each filter graph includes a plurality of filter nodes arranged in a two-dimensional graph defined by a plurality of graph edges; in real time, perform a continuous monitoring process for a data stream that includes a plurality of posts from a plurality of sources, including: without user intervention, in response to receiving the data stream with the plurality of posts, distributing the plurality of posts to inputs of the plurality of filter graphs; and identifying, using a respective mission definition, respective ones of the plurality of posts with high-value information with regard to the respective mission definition, based on parallel execution of the filter nodes included in the respective mission definition, by applying predefined criteria with respect to classification models of corresponding mission definitions to the plurality of posts; wherein applying the predefined criteria to a respective post of the plurality of posts includes: executing one or more textual filters on text content of the post in accordance with a first of the classification models; determining whether the post is accepted by the first classification model based on the executing; in accordance with a determination that the post is accepted by 


The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Broekhuijsen, US 8,504,579 in view of Morewitz et al., US 2013/0325988 (Morewitz, hereafter).
Regarding claim 1,
Broekhuijsen discloses a method for identification of high-value information from data streams, comprising: 
at a computer system including a plurality of processors and memory storing programs for execution by the processors (See Broekhuijsen: at least Fig. 9 and associated text): 
receiving a plurality of filter graphs, each filter graph including a plurality of filter nodes interrelated by a plurality of graph edges, each filter node representing a (See Broekhuijsen: at least Fig. 1-7, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21, a plurality of filter trees including filter nodes, the filter in each nodes allow or not allow the data sets to pass through the nodes that represent models for filtering); 
performing a continuous monitoring process for a data stream that includes a plurality of (See Broekhuijsen: at least Fig. 1-7, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21, monitoring a data steam that includes data sets); including: 
without user intervention, in response to receiving the data stream with the plurality of (See Broekhuijsen: at least Fig. 1-7, col. 6, lines 10-67, col. 8, lines 59-65, ; and 
identifying respective ones of the plurality of (See Broekhuijsen: at least Fig. 1-7, col. 3, lines 44-58, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21, identifying working data sets (data with high-value information) based on parallel execution of received data sets in the filter trees).
Broekhuijsen discloses the limitations as stated above receiving data streams including data sets. However, Broekhuijsen does not expressly teach a classification model; performing a continuous monitoring process for a data stream that includes a plurality of posts from a plurality of sources; wherein applying the predefined criteria to a respective post of the plurality of post includes: executing one or more textual filters on text content of the post in accordance with a first of the classification models; and determining whether to tag the post with an identifier of the first classification model or to tag the post as rejected with the identifier of the first classification model based on whether the post is accepted by the first classification model.
On the other hand, Morewitz discloses monitoring data streams that include posts from different sources such as microblogs, Facebook, Tweeter. The post or data messages are filtered based on associated category data or model. Morewitz further 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Broekhuijsen with Morewitz’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the method by enabling the method to monitor and filter posts from social network sites using classifications. 
Regarding claim 2,
the combination of Broekhuijsen and Morewtiz discloses in accordance with determining that the post is accepted by the first classification model, tagging the post with the identifier of the first classification model (See Morewitz: at least para 3, 18-19, and 30-32).  
Regarding claim 6,
the combination of Broekhuijsen and Morewtiz discloses wherein each of the filter nodes includes one or more accept or reject filters at least partially embodied as regular expressions, wherein the reject filters are configured to reject at least one post of the plurality of posts based on content and/or metadata information associated with the rejected at least one post and the accept filters are configured to accept at least one post of the plurality of posts based on the content and/or metadata information associated with the accepted at least one post (See Broekhuijsen: at least Fig. 1-7, col. 3, lines 44-58, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21 and Morewitz: at least para 3, 18-19, and 30-32, .  
Regarding claim 7,
the combination of Broekhuijsen and Morewtiz discloses wherein the reject and accept filters are defined using one or more of: regular expressions or any non-deterministic automata (NDA)/deterministic finite automata (DFA) specification language (See Broekhuijsen: at least Fig. 1-7, col. 3, lines 44-58, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21 and Morewitz: at least para 3, 18-19, and 30-32, regular expression).  
Regarding claim 8,
the combination of Broekhuijsen and Morewtiz discloses wherein the graph edges are generated in accordance with logical relationships between the filter nodes, wherein the logical relationships are represented as logical operators (See Broekhuijsen: at least Fig. 1-7, col. 3, lines 38-58, and col. 11, lines 20-24).   
Regarding claim 9,
the combination of Broekhuijsen and Morewtiz discloses wherein the filter nodes are configured for execution in parallel on a plurality of the processors (See Broekhuijsen: at least Fig. 1-7, col. 3, lines 44-58, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21).  
Regarding claim 10,
the combination of Broekhuijsen and Morewtiz discloses wherein the plurality of filter graphs each represent a mission definition (See Broekhuijsen: at least Fig. .    
Regarding claim 11,
the combination of Broekhuijsen and Morewtiz discloses wherein each filter node represents a classification model including one or more filters (See Broekhuijsen: at least Fig. 1-7, col. 3, lines 44-58, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21 and Morewitz: at least para 3, 18-19, and 30-32, regular expression).    
Regarding claim 12,
the combination of Broekhuijsen and Morewtiz discloses wherein each filter node is configured to accept or reject individual posts in a data stream based on relevance of content of the individual posts to a respective source characteristic associated with the filter node, each respective source characteristic being a characteristic of an author of a corresponding individual post (See Broekhuijsen: at least Fig. 1-7, col. 3, lines 44-58, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21 and Morewitz: at least para 3, 18-19, and 30-32, posts or data messages are accepted and filtered based on characteristics such as data of user profile (i.e. author)).   
Regarding claim 13,
the combination of Broekhuijsen and Morewtiz discloses wherein the high-value information with regard to a particular filter graph identifies at least one of (i) a positive or negative customer sentiment or (ii) a product brand or identity (See Broekhuijsen: at least, col. 7, lines 35-67).  

the scope of the claim is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.
Regarding claim 16,
the combination of Broekhuijsen and Morewtiz discloses wherein executing the one or more textual filters on text content of the post includes executing a plurality of textual filters in parallel by the plurality of processors (See Broekhuijsen: at least Fig. 1-7, col. 3, lines 44-58, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21).    
Regarding claim 17,
the combination of Broekhuijsen and Morewtiz discloses wherein the instructions further cause the system to, after executing the one or more textual filters, executing one or more author and/or publisher filters on the post (See Broekhuijsen: at least Fig. 1-7, col. 3, lines 44-58, col. 6, lines 10-67, col. 8, lines 59-65, and col. 13, lines 10-21 and Morewitz: at least para 3, 18-19, and 30-32).   
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Broekhuijsen, US 8,504,579 in view of Morewitz et al., US 2013/0325988 and further in view of Setayesh et al., US 2014/0280168 (Setayesh, hereafter).
The combination of Broekhuijsen and Morewitz discloses the limitations as stated above including text/attribute filing of posts. However, it does not expressly teach storing, in a respective source profile, the identified source characteristic information determined from applying the predefined criteria to the plurality of posts. 
On the other hand, Setayesh discloses filtering an author writings/posts and storing the author information in an author profile (i.e. a source profile) (See Setayesh: at least para 15-16 and Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Broekhuijsen and Morewitz with Setayesh’s teaching in order to implement above function. The motivation for doing so would have been to provide author profiles that can be used to identify and correlate topical interests by consumers and an enterprise or business can more effectively market to the consumers based upon this knowledge of the consumers' interests.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Broekhuijsen, US 8,504,579 in view of Morewitz et al., US 2013/0325988 and further in view of Setayesh et al., US 2014/0280168 and further in view of Bhattacharjee et al., US 2013/0282765 (Bhattacharjee, hereafter).
The combination of Broekhuijsen, Morewtiz, and Setayesh discloses the limitations as stated above including storing author (source) profile data in a database. However, it does not expressly teach wherein the identified high-value information is stored as an unstructured data-schema. On the other hand, Bhattacharjee discloses storing data in unstructured schema less format in a database (See Bhattacharjee: at least para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Broekhuijsen, US 8,504,579 in view of Morewitz et al., US 2013/0325988 and further in view of Dong et al., US 2011/0246457 (Dong, hereafter).
The combination of Broekhuijsen and Morewitz discloses the limitations as stated above including text/attribute filing of posts. However, it does not expressly teach wherein the continuous monitoring process is performed in real time.
On the other hand, Dong discloses real-time monitoring of data stream for posts  (See Dong: at least para 28, 50, and 114). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Broekhuijsen and Morewitz with Dong’s teaching in order to implement above function. The motivation for doing so would have been to provide improve functionality of the method by enabling the method to take advantage of monitoring data streams for posts in real-time.

Allowable Subject Matter
Claims 5 and 18 would be allowable if it overcomes the rejection(s) under Double Patenting rejection, set forth in this Office action and rewrite to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hernandez et al., US 9,721,229 disclosing a system that includes a database access engine configured to store a plurality of filtered social media postings; a scoring engine configured to analyze the filtered social media postings to determine a likelihood of a trigger event being associated with the filtered social media postings; a directory service engine, communicatively coupled to a directory service, configured to authenticate an employee and to determine the employee is authorized to respond to social media postings associated with the trigger event; and a social network access engine configured to post a response message from the employee to a social network in response to a first social media posting of the filtered social media postings.
Haugen et al. US 2013/0124504 disclosing receiving a query for content within a user interface of a social networking service, obtaining search results based on the query, the search results including a set of items distributed by users of the social networking service, transmitting instructions to display the search results in a search stream provided in the user interface, the set of items being included in the search stream, receiving first user input, the first user input defining an item data set associated with an item to be provided in the search results, and transmitting instructions to display revised search results including the 
Eppley et al., US 7,277,885 disclosing filters that are maintained in a tree structure that is used to match inputs with filters. A filter hierarchy is an in-memory tree of string segments where each node corresponds to a string segment and references zero or more filters.	
	
	Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        03/16/2022